Fumerelle v Visone Bros., Inc. (2017 NY Slip Op 07852)





Fumerelle v Visone Bros., Inc.


2017 NY Slip Op 07852


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


1239 CA 17-00381

[*1]JEANNE FUMERELLE, PLAINTIFF-APPELLANT,
vVISONE BROS., INC., LAKEFRONT CONSTRUCTION CO., INC., AND JOHN VISONE, DEFENDANTS-RESPONDENTS.
VISONE BROS., INC., LAKEFRONT CONSTRUCTION CO., INC., AND JOHN VISONE, THIRD-PARTY PLAINTIFFS-RESPONDENTS,
vFHN AND BJH, INC., THIRD-PARTY DEFENDANTS-RESPONDENTS. 


FLYNN WIRKUS YOUNG, P.C., BUFFALO (SCOTT R. ORNDOFF OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR DEFENDANTS-RESPONDENTS AND THIRD-PARTY PLAINTIFFS-RESPONDENTS. 
BARTH SULLIVAN BEHR, BUFFALO (REBECCA C. CRONAUER OF COUNSEL), FOR THIRD-PARTY DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Emilio L. Colaiacovo, J.), entered November 15, 2016. The order, among other things, granted the motion of defendants-third-party plaintiffs and cross motion of third-party defendants for summary judgment dismissing plaintiff's amended complaint and all cross claims. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court